Exhibit 10.7

SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Loan and Security Agreement (“Amendment”) is dated as of
October 24, 2014 by and among DENT-A-MED INC., an Oklahoma corporation, and HC
RECOVERY, INC., an Oklahoma corporation (collectively the “Borrowers” and each
individually is referred to as a “Borrower”), WELLS FARGO BANK, N.A., successor
by merger to Wells Fargo Preferred Capital, Inc., as agent for Lenders
(“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

A. Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of May 18, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendments. Upon the effectiveness of this Amendment, the Loan Agreement is
amended as follows:

(a) Definition. The following definition contained in Section 1.1 of the Loan
Agreement is amended and restated as follows:

“Eligible Receivables” means, as of the date of determination, Receivables (net
of accrued interest and fees, deferred discounts and promotional fees, and
merchants’ and providers’ recourse reserves, but including deferred annual fees)
which constitute Chattel Paper and conform to the warranties set forth in
Section 4.1 hereof, in which is owned by a Borrower and for which Agent has a
validly perfected first priority Lien, and which are not any of the following:

 

  (a) Receivables for which a payment is more than Thirty (30) days past due on
a contractual basis;

 

  (b) Receivables for which the related collateral has been assigned for
repossession or has been repossessed;

 

  (c) Receivables which are subject to bankruptcy or insolvency proceedings or
the account debtor with respect to which is a debtor under the Bankruptcy Code
(including with respect to the applicable Credit Card Issuer or Credit Card
Processor);



--------------------------------------------------------------------------------

  (d) Receivables owing from officers, shareholders or employees of any Borrower
or any Affiliate;

 

  (e) Receivables subject to litigation or any legal proceeding;

 

  (f) Receivables for which the original terms have been re-written, re-aged or
otherwise modified (including, without limitation, Permanent Hardship
Receivables) other than Cycle Jump Receivables and Temporary Hardship
Receivables;

 

  (g) Receivables that do not require a monthly principal payment of (i) at
least Three Percent (3.0%) of the account balance due and (ii) for Receivables
originated prior to the Closing Date or with respect to Home Improvement
Receivables, Two and Seven Tenths Percent (2.7%) of the highest principal
balance thereunder;

 

  (h) Receivables with a remaining balance in excess of (i) Ten Thousand One
Hundred Dollars ($10,100) for Health Services Receivables and Specialty Bed
Receivables, (ii) Seven Thousand Five Hundred Dollars ($7,500) for Home Exercise
Equipment Receivables, and (iii) Fifteen Thousand One Hundred Dollars ($15,100)
for Home Improvement Receivables;

 

  (i) Receivables with more than one (1) Temporary Hardship Event during any
rolling 12 month period or more than two (2) Temporary Hardship Events in the
aggregate over the term of the contract;

 

  (j) Receivables currently on a deferred payment plan without Agent’s prior
written consent;

 

  (k) Except as provided in clause (l) below, Receivables for which the amount,
when aggregated with all other Receivables originated with respect to a specific
manufacturer, exceeds Twenty Five Percent (25%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

 

  (l) Receivables for which the amount, when aggregated with all other
Receivables originated with respect to Select Comfort, exceeds Thirty Percent
(30%) of all Receivables of Borrowers then outstanding, to the extent of such
excess;

 

  (m) Home Exercise Equipment Receivables which when aggregated with all other
such Receivables exceeds Fifty Percent (50%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

 

2



--------------------------------------------------------------------------------

  (n) Specialty Bedding Receivables which when aggregated with all other such
Receivables exceeds Seventy Five Percent (75%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

 

  (o) Receivables which feature a “same as cash” program greater than 18 months;

 

  (p) Receivables which provided for interest only, non-amortizing or balloon
payment components;

 

  (q) Receivables underwritten with full recourse to a single merchant, to the
extent they exceed Ten Percent (10%) of all Receivables of Borrowers then
outstanding, to the extent of such excess;

 

  (r) Receivables not in compliance with Borrowers’ underwriting guidelines;

 

  (s) Receivables which indicate that a Person other than a Borrower is the
payee or remittance party;

 

  (t) Receivables with a promotional payment plan not acceptable to Agent;

 

  (u) Receivables which, in Agent’s sole but reasonable discretion, do not
constitute acceptable collateral; or

 

  (v) Home Improvement Receivables which when aggregated with all other such
Receivables exceeds (i) through and including October 24, 2015 Ten Percent
(10%) of all Receivables of Borrowers then outstanding, to the extent of such
excess and (ii) thereafter, Twenty Percent (20%) of all Receivables of Borrowers
then outstanding, to the extent of such excess.

(b) New Definition. The following new definitions are added to Section 1.1 of
the Loan Agreement:

“Home Improvement Products and Services” means products and/or services
associated with home improvement and related installation services.

“Home Improvement Receivables” means Receivables for which the account debtor
used amounts advanced for Home Improvement Services.

(c) Litigation Section 6.11 the Loan Agreement is hereby amended and restated as
follows:

6.11 Litigation. Borrowers will promptly notify Agent (a) of any

 

3



--------------------------------------------------------------------------------

litigation or action instituted or, to Borrowers’ knowledge, threatened in
writing against any Borrower or any of their Subsidiaries, in an amount of One
Hundred Thousand Dollars ($100,000) or more as to any separate action or
litigation instituted or threatened or in an aggregate amount of Two Hundred
Thousand Dollars ($200,000) or more as to all actions or litigation instituted
or threatened; (b) of the entry of any judgment or lien against any property of
Borrower, in an amount of One Hundred Thousand Dollars ($100,000) or more as to
any separate judgment or lien entered or in an aggregate amount of Two Hundred
Thousand Dollars ($200,000) or more as to all judgments or liens entered;
(c) any enforcement action or investigation instituted or, to Borrowers’
knowledge, threatened, in writing, against any Borrower or any of their
Subsidiaries by any Governmental Authority, including without limitation any
proceeding or action to be commenced by the filing of a stipulation and consent;
or (d) receipt by any Borrower or any of their Subsidiaries of an “Early Warning
Notice,” “Notice and Opportunity to Respond and Advise” or “Civil Investigative
Demand” from the Consumer Financial Protection Bureau or similar notice or
request from any other governmental authority.

2. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery to Agent by Borrowers and Lenders of this Amendment;

(b) Execution and/or delivery by the parties of all other agreements,
instruments and documents reasonably requested by Agent to effectuate and
implement the terms hereof and the Credit Documents.

3. Representations and Warranties. Borrowers represent and warrant to Agent and
Lenders that:

(a) All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.

(b) The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of the transactions herein and therein contemplated
(i) are and will be within Borrowers’ powers, (ii) have been authorized by all
necessary organizational action, and (iii) do not and will not violate any
provisions of any law, rule, regulation, judgment, order, writ, decree,
determination or award or breach any provisions of the charter, bylaws or other
organizational documents of Borrowers, or constitute a default or result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any assets of any Borrower (immediately or with the passage of time or with the
giving of notice and passage of time, or both) under any other

 

4



--------------------------------------------------------------------------------

contract, agreement, indenture or instrument to which any Borrower is a party or
by which any Borrower or its property is bound with failure to comply resulting
in a material adverse change in the business, operations, property (including
the Collateral) or financial condition of Borrowers.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

4. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrower has
any claims, offsets, defenses or counterclaims arising from any of Agent’s or
any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers promise to pay to the order of Agent and
Lenders the indebtedness evidenced by the Notes according to the terms thereof.
In consideration of the modification of certain provisions of the Credit
Documents, all as herein provided, and the other benefits received by Borrowers
hereunder, Borrowers hereby RELEASE, RELINQUISH and forever DISCHARGE Agent and
Lenders, and their predecessors, successors, assigns, shareholders, principals,
parents, subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which a Borrower has or may have against
Released Parties arising out of or with respect to any and all transactions
relating to the Loan Agreement, the Notes, and the other Credit Documents
occurring prior to the date hereof.

5. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, Borrowers reconfirm the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.

6. Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirm that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $43,181,423.90, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys’ fees, incurred
through the date hereof.

 

5



--------------------------------------------------------------------------------

7. Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

8. Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.

[SIGNATURES ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWERS:     DENT-A-MED INC.       By:   /s/ Clifton C. Scogin       Name:  
Clifton C. Scogin       Title:   Executive Vice President     HC RECOVERY, INC.
      By:   /s/ Thomas W. Center       Name:   Thomas W. Center       Title:  
Pres & CEO AGENT AND LENDER:     WELLS FARGO BANK, N.A.       By:   /s/ William
M. Laird         William M. Laird, Senior Vice President

 

 

SIGNATURE PAGE TO SIXTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT